NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with FED. R. APP. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted December 7, 2018* 
                                Decided December 13, 2018 
                                              
                                          Before 
 
                        MICHAEL S. KANNE, Circuit Judge 
                         
                        AMY C. BARRETT, Circuit Judge 
                         
                        MICHAEL B. BRENNAN, Circuit Judge 
 
No. 17‐2757 
 
ARACELIA ORTIZ‐QUINONES,                          Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Northern District of Illinois, 
                                                  Eastern Division. 
      v.                                           
                                                  No. 16 C 4812 
COOK COUNTY, ILLINOIS, et al.,                     
      Defendants‐Appellees.                       Robert W. Gettleman, 
                                                  Judge. 
 
                                        O R D E R 

       Aracelia Ortiz‐Quinones sued her former employer, Cook County, and three 
former supervisors for firing her because of her race. See 42 U.S.C. §§ 2000e‐2(a), 1981. 
The parties orally agreed to settle and signed a term sheet at a conference before a 
magistrate judge. When the defendants moved to enforce the agreement, however, 
Ortiz‐Quinones balked, asserting that she did not knowingly and voluntarily agree to 
the settlement because she signed the term sheet under duress. The district judge 
                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 17‐2757                                                                       Page  2 
 
adopted the magistrate judge’s finding that Ortiz‐Quinones freely agreed to settle. 
Because Ortiz‐Quinones does not rebut the presumption of enforceability that applies 
when a represented plaintiff agrees to a settlement, we affirm.1   

        Ortiz‐Quinones worked as a medical assistant in the Cook County hospital 
system for about six months before she was terminated for failing to communicate 
effectively with patients. Ortiz‐Quinones, who is of Puerto Rican descent, filed this race‐
discrimination lawsuit. She was represented by counsel. After the defendants answered 
the amended complaint, the district judge referred the case to the magistrate judge for a 
settlement conference.   

       At the settlement conference on April 26, 2017, which Ortiz‐Quinones attended 
with her lawyer, the parties orally agreed to dismiss the case and signed a term sheet. 
But the next day, Ortiz‐Quinones filed a pro se motion “against the settlement.” She 
maintained that she is hard of hearing, that her attorney did not explain the terms of the 
agreement, that she had been on post‐surgical prescription narcotics that made her 
confused, drowsy, and dizzy, and that the magistrate judge used a “loud voice” and 
“put[] pressure” on her. The defendants, after preparing a written settlement agreement 
and exchanging it with Ortiz‐Quinones’s lawyer, moved to enforce it; Ortiz‐Quinones 
opposed the motion and filed other motions and objections, all pro se.   

        The district judge referred all the motions related to the settlement to the 
magistrate judge, who recommended granting the defendants’ motion because Ortiz‐
Quinones had knowingly and voluntarily entered the contract. The magistrate judge 
did not hold an evidentiary hearing or take evidence about Ortiz‐Quinones’s mental 
state, but she reported her own observations that Ortiz‐Quinones “vigorously and 
vociferously participated” in the negotiations, was “ably represented by counsel,” and 
had the opportunity to review the terms of the agreement before signing. Moreover, 
although Ortiz‐Quinones presented her post‐operation instructions—which advised 
against returning to work for two weeks or making important decisions in the 24 hours 
following her surgery—the conference took place more than two weeks after the 
April 10, 2017 surgery. The district judge adopted the magistrate judge’s report and 

                                                 
            1  Although we impose no sanction, we note that Ortiz‐Quinones certified that 

her brief was 21,254 words —well in excess of the 14,000‐word limit. See FED. R. APP. P. 
32(a)(7); CIR. R. 32(c); Vermillion v. Corizon Health, Inc., No. 18‐1517 (7th Cir. Oct. 24, 
2018).   
             
No. 17‐2757                                                                            Page  3 
 
recommendation without further comment and entered an order granting the 
defendants’ motion and denying Ortiz‐Quinones’s motions in opposition.   

       The defendants again delivered the settlement agreement to Ortiz‐Quinones, but 
instead of signing it, she filed this appeal. She renews her argument that the settlement 
is unenforceable because she did not understand it and was coerced. She again 
maintains that she is hard of hearing, her lawyer did not explain that she was settling or 
on what terms, she was ill and impaired, and the magistrate judge pressured her.   

        In general, a settlement agreement is a contract that is enforceable under 
ordinary state‐law contract principles. Lynch, Inc. v. SamataMason Inc., 279 F.3d 487, 490 
(7th Cir. 2002). We recognize that this court’s case law is inconsistent about which 
standard of review applies to a district court’s decision that parties have formed a valid 
settlement contract. Compare Dillard v. Starcon Intʹl, Inc., 483 F.3d 502, 506 (7th Cir. 2007) 
(abuse‐of‐discretion) with Beverly v. Abbott Labs., 817 F.3d 328, 332 (7th Cir. 2016) 
(de novo). But because we understand Ortiz‐Quinone to assert a duress defense to the 
enforceability of a voidable contract, not to argue that no contract was formed, see 28 
WILLISTON ON CONTRACTS § 71:8 (2018), we review for abuse of discretion, see Baptist 
v. City of Kankakee, 481 F.3d 485, 490 (7th Cir. 2007). 

       In employment‐discrimination cases, we require that an employee’s settlement 
be “knowing and voluntary” as a matter of federal law. Baptist 481 F.3d at 490 (7th Cir. 
2007); see also Alexander v. Gardner‐Denver Co., 415 U.S. 36, 52 n.15 (1974); Dillard v. 
Starcon Int’l, Inc., 483 F.3d 502, 507 (7th Cir. 2007). We reverse a judge’s factual finding 
that an employee knowingly and voluntarily agreed to a Title VII settlement only if it is 
clearly erroneous considering the totality of the circumstances. Baptist, 481 F.3d at 490. If 
an employee who is represented by counsel of her choice settles a lawsuit, then the 
settlement agreement is presumed to be knowing and voluntary. See id. That 
presumption applies here. A showing of duress, among other narrow exceptions, will 
rebut the presumption of voluntariness. Id.   

       Though we understand Ortiz‐Quinones to argue that she was under duress at 
the settlement conference, her allegations fall short of this standard. Duress involves 
exploitation or undue advantage, not just “vexation” or stress related to a “difficult 
bargaining position.” Baptist, 481 F.3d at 491 n.2; Castellano v. Wal‐Mart Stores, Inc., 
373 F.3d 817, 820 (7th Cir. 2004). Ortiz‐Quinones’s allegations that she is hard of hearing 
and that she felt ill, impaired or pressured by “loud talk” do not rise to the level of 
exploitation or undue advantage. Moreover, the magistrate judge’s recollection of her 
demeanor and her participation belie a claim of duress. In any event, duress is a defense 
No. 17‐2757                                                                           Page  4 
 
only if caused by the other contracting party. Baptist, 481 F.3d at 491 n.2. But Ortiz‐
Quinones blames her attorney for keeping her in the dark and the magistrate judge for 
pressuring her. She does not assert that the defendants took advantage of her.   

        Further, any failure by Ortiz‐Quinones’s counsel to explain the process or the 
settlement terms is irrelevant to the settlement’s enforceability. See Baptist, 481 F.3d 
at 490. A claim about counsel’s “conduct or competence” is collateral and does not rebut 
the presumption of voluntariness or establish duress. Id. at 490‐91. Finally, Ortiz‐
Quinones’s argument that the absence of a translator caused duress also fails; she never 
requested one, see 28 U.S.C. § 1827(g)(4), and the magistrate judge observed no 
difficulties with her comprehension.   

                                                                                AFFIRMED